Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s preliminary amendment filed 01/12/2021 is entered. Claims 1-38 are canceled. New claims 39-58 are added. Claims 39-58 filed 01/12/2021 are pending for examination. Applicant’s amendment to Specification filed 01/12/2021 is entered.

Continuation
2.	This application filed 01/12/2021 is a division of 15747556, filed 01/25/2018 ,now U.S. Patent #10902494, and 15747556 is a national stage entry of PCT/US2016/056136 , International Filing Date:10/07/2016. PCT/US2016/056136 claims priority from Provisional Application 62238520, filed 10/07/2015. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the cited Parent Applications. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered 'of record' in the above cited Parent Applications are now considered cited or 'of record' in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or 'of record' in the Parent Applications need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Applications is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Claim Rejections - 35 USC § 112

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 45 and 54 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter “ providing, to the terminal, an output comprising nutritional information obtained from the database, such that deficiencies with respect to nutrients can be identified”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner has reviewed the Applicant’s originally filed Specification and it does not provide any description as how a processor determines the deficiencies with respect to nutrients and provide them as an outpu.t

4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 39-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: 
a customer -user providing constraints, as stated in paras 0082 and 0083 of the Specification: 
[0082] …….: a customer-user enters a food service center (e.g., fast food, ice-cream shop, etc. ...), he/she states, enters, chooses, or otherwise selects his/her requirement in the food, including some or all nutrient (vitamins, carbohydrates, fat, minerals, water and proteins), volume, calorie, and price bounds. These requirements would be encoded to some constraints and then the food service would solve -33- (locally, over internet, or finds it in a cache or from a lookup table) an optimization problem with the given constraints and make or return the requested, modified, or otherwise created food menu item based on the solution to that optimization problem.
[0083] When a customer walks in to the food service center he/she will provide the following constraints:
Independent claims 39 and 49 recite limitations, “ enables selection of a food menu item to be ordered via the terminal, and responds to specification of one or more constraints associated with customizing the food menu item, the constraints adjusting respective ingredient characteristics associated with the food menu item; receiving, by the system from the terminal, a first user selection of the food menu item, and accessing a first data structure identifying ingredients of the food menu item; causing, by the system, updating of the interactive user interface application to cause presentation of information describing the food menu item, and receiving, by the system and from the terminal, specification of the one or more constraints associated with customizing the food menu item;  It is unclear from the recited limitations as how from where the “specification of one or more constraints associated with customizing the food menu item, the constraints adjusting respective ingredient characteristics associated with the food menu item”.  
Since dependent claims 40-48 and 50-58 inherit these deficiencies, they are rejected for the same reasons as claims 39 and 49.
Note: Examiner suggests to amend the independent claims to include subject matter as suggested in paras 0082 and 0083  that the customer-user provides information on constraints via the interactive user interface.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 39-58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 39-48 are to a to a system /apparatus, and claims 49-58 are to a process comprising a series of steps, which are statutory (Step 1: Yes).

	Step 2A Analysis:
Claim 39 recites:

	A system comprising one or more processors and non-transitory computer storage media storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising: 
providing, by the system for presentation via a terminal, an interactive user interface application, wherein the interactive user interface application at least: 
	enables selection of a food menu item to be ordered via the terminal, and
responds to specification of one or more constraints associated with customizing the food menu item, the constraints adjusting respective ingredient characteristics associated with the food menu item; 
receiving, by the system from the terminal, a first user selection of the food menu item, and accessing a first data structure identifying ingredients of the food menu item; 
causing, by the system, updating of the interactive user interface application to cause presentation of information describing the food menu item, and receiving, by the system and from the terminal, specification of the one or more constraints associated with customizing the food menu item; 
selecting, by the system, one or more data structures based on the specified one or more constraints, the one or more data structures mapping ingredient characteristics to respective ingredients; and 
determining, by the system for the food menu item, a set of ingredients customized according to the one or more constraints, the determining being based, at least in part, on the first data structure and the selected one or more data structures.

Step 2A Prong 1 analysis: Claims 39-58 recite abstract idea.
The limitations comprising selection of a food menu item to be ordered,  responds to specification of one or more constraints associated with customizing the food menu item, the constraints adjusting respective ingredient characteristics associated with the food menu item, receiving a first user selection of the food menu item, and identifying ingredients of the food menu item, presentation of information describing the food menu item, and receiving specification of the one or more constraints associated with customizing the food menu item, based on the specified one or more constraints,  mapping ingredient characteristics to respective ingredients; and determining the food menu item, a set of ingredients customized according to the one or more constraint, under their broadest reasonable interpretation,  cover the act of placing an order for a food item such as sandwich or burger or salad, etc. and specifying the preferences, ingredients and information on certain restrictions such as requirement of less fat and being a vegetarian so that to prevent adding meat or cheese and fall within “Certain Methods of Organizing Human Activity” abstract idea.
Since the other independent claim 49 recites similar limitations as that of claim 39, it is analyzed on the same basis as that of claim 39 for reciting an abstract idea falling within “Certain Methods of Organizing Human Activity”.
Since dependent claims 40-48, and 50-58 include the limitations of their base claims 39 and 49, they all recite an abstract idea falling within “ Certain Methods of Organizing Human Activity”.
Step 2A, prong one=Yes. Claims 39-58 recite an abstract idea.

Step 2A Prong 2 analysis:
Claims 39-58 The judicial exception is not integrated into a practical application.
	Claim 39 recites the additional limitations of using generic computer components comprising one or more computer processor communicating with a terminal using an interactive user interface application enabling the steps of selection of a food menu item to be ordered,  responds to specification of one or more constraints associated with customizing the food menu item, the constraints adjusting respective ingredient characteristics associated with the food menu item, receiving, by the system from the terminal, a first user selection of the food menu item, and accessing a first data structure identifying ingredients of the food menu item, causing, by the system, updating of the interactive user interface application to cause presentation of information describing the food menu item, and receiving, by the system and from the terminal, specification of the one or more constraints associated with customizing the food menu item, selecting, by the system, one or more data structures based on the specified one or more constraints, the one or more data structures mapping ingredient characteristics to respective ingredients; and determining, by the system for the food menu item, a set of ingredients customized according to the one or more constraints, the determining being based, at least in part, on the first data structure and the selected one or more data structures. All these steps are recited at a high level of generality [i.e. as a general means of selecting a food menu item, adjusting respective ingredients for the food menu item in response to received specification, receiving food selection item with ingredients for the food menu item, updating presenting information describing the food menu item and receiving specification of one or more constraints customizing the food menu item, selecting ingredients corresponding to the restraints] and 
do not necessitate inextricable tie to computer technology because these steps can be carried out manually e.g. when ordering customized sandwiches or burgers based upon a customer-user preferences and his limitations of eating meat or fat, etc. and is  just performing the disembodied concept on a general- purpose computer. 
 Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim 39 is directed to the abstract idea.
Since the other independent claim 49 recites similar limitations as that of claim 39, it is analyzed on the same basis as that of claim 39 as being directed to an abstract idea.
Dependent claims 40-48 and 50-58 have been reviewed and they recite mere extension of the same limitations. Claims 40 and 50 describe determining data associated with a desired input/function, claims 41 and 51 describe presenting customized ingredients to a user , claims 42-43 and 52 recite gathering data related to modification of one or more constraints, claims 44-and 53 creating and presenting a food modification ticket, claims 45 and 54 obtaining nutritional information and providing to the user, claims 46-48, and 55-58  recite limitations directed to non-functional descriptive data  qualifying the limitations recited in claim 39 and 49, which all are recited at a high level of generality  and do not impose any meaningful limits on practicing the abstract idea. Therefore, dependent claims 40-48, and 50-58, similar to claim 39  and 49 are directed to an abstract idea.
Step 2A=Yes. Claims 39-58 are directed to abstract ideas.

Step 2B analysis:	The claims 39-58 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claims recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 39-59 amount to no more than mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving, acquiring, transmitting,  and displaying steps were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and displaying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Accordingly, a conclusion that the receiving, acquiring, transmitting, and displaying steps are well-understood, routine conventional activities are supported under Berkheimer Option 2. Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). See MPEP §§ 2106.04(d)(1) and 2106.05(a) for a discussion of improvements to the functioning of a computer or to another technology or technical field.
Accordingly, the pending claims 39-58 do not integrate the abstract idea into a practical application or amount to “Significant More” as an inventive step.
Step 2B= Claims39-58 are not patent eligible.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 39-43, 46, 49-52, 55 and 57 are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated  by Frehn et al. [US 20140324607 A1], hereinafter Frehn..

Regarding claim 39, Frehn teaches a system comprising one or more processors and non-transitory computer storage media storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising: 
providing, by the system for presentation via a terminal, an interactive user interface application, wherein the interactive user interface application at least, enables selection of a food menu item to be ordered via the terminal, and responds to specification of one or more constraints associated with customizing the food menu item, the constraints adjusting respective ingredient characteristics associated with the food menu item [See Figs 1-3 and paras 0010 to 0014, “ As shown in FIG. 1, a method S100 for delivering a custom sandwich to a patron includes: receiving a selection for a sandwich type from a patron in Block S110; receiving, from the patron, a constraint related to the sandwich in Block S120; calculating a recipe and a cooking schedule for the sandwich based on the selected sandwich type and the constraint in Block S130; …… and submitting the recipe, the cooking schedule, and the sandwich build start time to a robotic sandwich assembly apparatus in Block S150. [0011] The first method S100 functions to "optimize" flavor, timing, and a constraint for a food product according to various entered and derived factors related to a patron and to a patron's food order. …… the first method S100 can compromise a patron-elected constraint(s) (e.g., calories, nutritional content, price, or hunger level), a patron's taste preferences (e.g., based on patron feedback from a previous food order), and an order fulfillment time (e.g., based on a predicted time to complete the burger and a pickup preference of the patron) in order to generate and submit a food order to meet the patron's dietary needs. …… the first method S100 can also be applicable to any other assembled and/or prepared food such as salads, burritos, pizza, ice cream cones, banana splits, ice cream cookie sandwiches, hot dogs, deli sandwiches, falafel, gyros, layered cakes, tacos, crepes, waffles, pancakes, omelets, mixed (alcoholic or non-alcoholic) drinks, smoothies, etc.[0012] …… The robotic sandwich assembly apparatus can incorporate various modules, ……… to enable precision fulfillment of custom burger orders, that is, accurate and repeatable assembly of burgers with custom combinations and quantities of available meats, buns, toppings, and condiments as specified through custom burger orders. ……..[0013] As shown in FIGS. 1 and 2, Blocks of the first method S100 can be implemented on a mobile computing device, such as a smartphone or a tablet. Blocks of the first method S100 can thus receive order information, patron (GPS) location, payment information, patron feedback, etc. through a touchscreen or other user interface on the mobile computing device. A native sandwich-ordering application executing on the mobile computing device can further implement a sandwich algorithm to effectively compromise taste, nutrition, price, hunger level, time, and/or other parameters for each sandwich order entered by the patron, and the native application can further interface with a wireless communication module to transmit a custom sandwich order to the robotic sandwich assembly apparatus either directly or through a remote server in communication with the robotic sandwich assembly apparatus. ……[0014] Alternatively, as shown in FIG. 3, Blocks of the first method S100 can be implemented on a remote computer system, such as a remote server in communication with the robotic sandwich assembly apparatus (or a network of robotic sandwich assembly apparatuses) through an Internet or Ethernet connection. The computer system can be a cloud-based computer (e.g., Amazon EC2), ….”.  These excerpts disclose a system including a terminal [such as mobile device  or smart phone] providing an interactive user interface with a native application running on the mobile device interface enabling receiving from a customer his selection for a food menu item such as a type of sandwich with restraints/specifications as what toppings are needed including constraints related to calories, nutrients, etc. and the mobile device application in communication with a remote server computer can adjust and prepare a recipe and ingredients as per the user’s provided selection and constraints for providing a custom sandwich] ;
. receiving, by the system from the terminal, a first user selection of the food menu item, and accessing a first data structure identifying ingredients of the food menu item; causing, by the system, updating of the interactive user interface application to cause presentation of information describing the food menu item, and receiving, by the system and from the terminal, specification of the one or more constraints associated with customizing the food menu item [already covered in paras 0010 to 0014 and Figures 1-3 and discussions above]; 
selecting, by the system, one or more data structures based on the specified one or more constraints, the one or more data structures mapping ingredient characteristics to respective ingredients;, and determining, by the system for the food menu item, a set of ingredients customized according to the one or more constraints, the determining being based, at least in part, on the first data structure and the selected one or more data structures [See Figures 103 and paras 0010—0014 and the discussions above which describe selecting  one or more data structures in the form of ingredients [see para 0011, “The first method S100 functions to "optimize" flavor, timing, and a constraint for a food product according to various entered and derived factors related to a patron and to a patron's food order. From hereinafter, the first method S100 is described generally in the context of sandwiches and specifically in the context of burgers (e.g., hamburgers, cheeseburgers, veggie burgers). For example, the first method S100 can compromise a patron-elected constraint(s) (e.g., calories, nutritional content, price, or hunger level), a patron's taste preferences (e.g., based on patron feedback from a previous food order), and an order fulfillment time (e.g., based on a predicted time to complete the burger and a pickup preference of the patron) in order to generate and submit a food order to meet the patron's dietary needs. However, the first method S100 can also be applicable to any other assembled and/or prepared food such as salads, burritos, pizza, ice cream cones, banana splits, ice cream cookie sandwiches, hot dogs, deli sandwiches, falafel, gyros, layered cakes, tacos, crepes, waffles, pancakes, omelets, mixed (alcoholic or non-alcoholic) drinks, smoothies, etc.”] based on the specified one or more constraints, the one or more data structures mapping ingredient characteristics to respective ingredients;, and determining, by the system for the food menu item, a set of ingredients customized according to the one or more constraints, the determining being based, at least in part, on the first data structure and the selected one or more data structures .

Regarding claim 40, Frehn teaches that the system of claim 39, wherein determining the set of ingredients comprises determining an output data structure associated with a desirability function [already discussed and covered in the analysis of claim 39 wherein the output data structure is the customization of ingredients based on the user’s desirability function represented by the user’s selection of type of sandwich or burger with constraints.

Regarding claim 41, Frehn teaches that the system of claim 39, wherein the operations further comprise: providing, for presentation via the terminal, the set of the ingredients customized according to the one or more constraints, wherein the terminal is configured to receive updates, from a user, to the one or more constraints and cause updates to the set of ingredients [see para 0011, “ the first method S100 can compromise a patron-elected constraint(s) (e.g., calories, nutritional content, price, or hunger level), a patron's taste preferences (e.g., based on patron feedback from a previous food order), and an order fulfillment time (e.g., based on a predicted time to complete the burger and a pickup preference of the patron) in order to generate and submit a food order to meet the patron's dietary needs. ..’ and para  0032, “…….. Block S130 can include displaying, on a touchscreen of the mobile computing device, the quantity of each specified ingredient in the burger, the total nutritional content of the burger, the specified doneness of the patty, the toast level of the bun, the price of the burger, and/or any other relevant order information. Block S130 can further enable the patron to modify the recipe and/or cooking schedule, such as with radio buttons or slider bars, and further update in real time the nutritional content, size or weight, and/or price of the burger in response to patron modifications. Block S130 can record changes to the "optimized" recipe for application to future orders by the patron.’]

Regarding claim 42, the limitations, “ The system of claim 39, wherein the interactive user interface is configured to receive modifications to the set of the ingredients”, are covered in the analysis of claim 41, see para 0032..

Regarding claim 43, the limitations, “The system of claim 39, wherein the interactive user interface is configured to receive modifications to the one or more constraints”, are covered in the analysis of claim 41, see para 0032.

Regarding claim 46, Frehn teaches that the system of claim 39, wherein the ingredient characteristics comprise at least one of nutritional characteristics, price characteristics, volume characteristics, or caloric characteristics [see paras 0011 and 0032].

Regarding claims 49-52, their limitations are covered in the analysis of claims 39-43 and accordingly claims 49-52 are rejected as anticipated by Frehn based on same analysis as established for claims 39-43 above.

Regarding claim 57, Frehn teaches that the method of claim 49 comprises a touch screen configured to receive the first user selection from a user [see para 0013 and Figs 1-2 which  disclose that portable devices such as smartphones [corresponding to claimed terminal] include touchscreen to receive inputs for orders from a user.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.1.	Claims 44 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Frehn in view of Inagawa [US 20150348210].

Regarding claim 44, Frehn teaches all the limitations of claim 39, as analyzed above but fails to disclose further comprising generating a food modification ticket, and causing presentation of the food modification ticket via a point-of-sale device. In the similar field of selling food products,  Inagawa teaches [see para 0064 displaying a modified receipt for merchandise [corresponds to modified ticket] related to added information in the sale data such as calories of food product, etc. and such receipts are provided from POS terminal [see para 0053]. Therefore, in view of the teachings of Inagawa in the similar field of selling food products, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have incorporated the concept to provide modified tickets [receipts] if there is an addition of information or  change to have modified receipts /tickets for ordered sandwiches or burgers in response to changes made in view of the constraints, because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding claim, Frehn teaches all the limitations of claim 39, as analyzed above and further comprising checking out  by arranging a pick-up time at a restaurant after arranging the payment [see paras 0033—0035] and teaches that the user interface [corresponds to claimed terminal interface] can be within a restaurant where the user goes to eat or pickup his ordered food but does not explicitly teach that the user interface [terminal] is included in a point-of-sale system. Inagawa teaches [see Fig.3 and para 0032] which discloses that a POS terminal includes a user interface with an input unit.  Therefore, in view of the teachings of Inagawa in the similar field of selling food products, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have incorporated the concept with the Fehrn’s method and system to include a terminal user interface  in POS,  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding claims 53 and 58, their limitations are covered in the analysis of claims 44 and 48. Accordingly, claims 53 and 58 are rejected as obvious over Frehn in view of Inagawa based on same analysis as established for claims 44 and 48 respectively above.

7.2.	Claims 45 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Frehn in view of Aitken et al.  [US 20080086374 A1], hereinafter Aitken.

Regarding claim 45, Frehn teaches all the limitations of claim 39 including selection of food items such as sandwiches or burgers with restraints by a user via his terminal such as a smart phone,  but fails to teach further comprising  accessing a database storing nutritional information associated with the food menu item selected via the terminal; and providing, to the terminal, an output comprising nutritional information obtained from the database, such that deficiencies with respect to nutrients can be identified. In the same field of endeavor of nutrition management and meal planning program, Aitken teaches maintain a database storing nutrients information for food products and enables comparison and determination of deficiencies in other food products  [see para 0099, “a system for managing nutritional plan data is disclosed which comprises a database coupled to a central processor, a storage module configured to store in the database a plurality of records comprising loyalty card data for products purchased with a loyalty card and nutritional information for products available for purchase with the loyalty card, a data processing module configured to compare products purchased with a loyalty card with the nutritional information for products available for purchase with the loyalty card, determine deficiencies as determined by a standardized measurement, and propose products which compensate for deficiencies, and an output module for transmitting results, wherein the central processor is configured to receive a request for nutritional information regarding products purchased with the loyalty card and generates a report based upon the nutritional information found in the database of the products purchased with the loyalty card.”]. Therefore, in view of the teachings of Aitken in the same field of nutrition managing and meal planning program, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have incorporated the concept of maintaining a database of nutrition information for meals including for sandwiches and burgers of provide modified tickets [receipts] if there is an addition of information or  change to have modified receipts /tickets for ordered sandwiches or burgers to enable comparison with the selected and adjusted ingredients to determine nutrition deficiencies so that to be able to propose products which compensate for deficiencies, as shown in Aitken and secondly since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. .

Regarding claim 54, its limitations are covered in the analysis of claim 45 and accordingly claim 54 is rejected as obvious over Frehn in view of Aitken based on same analysis as established for claim 45 above.

7.3.	Claims 47 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Frehn in view of Darbyshire et al.  [US 20030026836 A1], hereinafter Darbyshire.

Regarding claim 47, Frehn teaches the limitations of claims 39 and 46, see above, including that the ingredient characteristics comprise at least one of nutritional characteristics, price characteristics, volume characteristics, or caloric characteristics [see Frehn paras 0011 and 0032], but fails to disclose that each of the one or more data structures comprises a matrix referenceable according to an ingredient.  Darbyshire teaches that a food item based on a carbohydrate matrix, wherein the matrix contains one or more ingredients [see claims 1 and 14]. Therefore, in view of the teachings of Darbyshire that a food [carbohydrate matrix] matrix includes ingredients, it would be obvious to an ordinary skilled in the art at the time of the applicant’s invention that food ingredients characteristics could comprise a matrix, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. .

Regarding claim 56, its limitations are covered in the analysis of claim 47 and accordingly claim 56 is rejected as obvious over Frehn in view of Darbyshire and based on same analysis as established for claim 47 above.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(i)	Tavor [US20060122468 A1; see para 0030] teaches providing a dietary menu planning system which receives personal characteristics and food preferences from a  user including a set of dietary constraints. Based on the user’s received information, a dietary menu plan is created for the user including food items selected by the user and with quantities determined to maximize the food preferences of the individual while satisfying the dietary constraints and to maximize the user's food preferences. 

(ii)	Vidgen [US20030225731 A1; see Abstract] discloses a dietary menu planning system comprising receiving personal characteristics and food preferences with a set of dietary constraints for an individual. Based on received information from the user a dietary menu plan is created for the individual including food items selected by the individual and with quantities determined to maximize the food preferences of the individual while satisfying the dietary constraints. The dietary menu planning system is implemented as a stand-alone application for a computer or as a networked-system, for example, as a fee-for-service basis through the Internet.

(iii)	CN104303185A discloses a computer processor optimizes a selected meal by optimizing one or more constraints [see para 0218]

(iv)	Article, “Toshiba Tec Seeks Patent for Reservation Management Device, Restaurant System and Reservation Management Program”; Publication info: Global IP News. Business and Commerce Patent News [New Delhi] 26 Sep 2015; retrieved from Dialog database on 08/19/2022 discloses a reservation device providing an ingredient selection screen to enable the user to  select ingredients of foods to a user terminal to prevent the user from erroneously reserving a menu item including any ingredient which a user cannot eat.  The reservation device extracts menus of foods which the user can make an order reservation on the basis of information on the ingredients selected through the ingredient selection screen and transmits an order reservation reception screen for receiving the order reservation of the extracted menus to the user terminal. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/            Primary Examiner, Art Unit 3625